UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6736



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

DALE JAMES DEPASQUALE,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CR-92-123-H, CA-96-208-H)


Submitted:   October 31, 1996         Decided:     December 17, 1996


Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Dale James Depasquale, Appellant Pro Se. Andrew Clayton White,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Depasquale, Nos.
CR-92-123-H; CA-96-208-H (D. Md. Apr. 18, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2